FILED
                            NOT FOR PUBLICATION                              OCT 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUSTO ESCALANTE,                                  No. 06-56270

               Petitioner - Appellant,            D.C. No. CV-05-06679-R

  v.
                                                  MEMORANDUM *
MARGARITA PEREZ, Chairman
California Board of Prison Terms; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Justo Escalante appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Escalante contends that the Board’s 2003 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

The state court did not unreasonably conclude that some evidence supports the

Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603

F.3d 546, 562-63 (9th Cir. 2010) (en banc).

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether the 2003
decision of the California Board of Prison Terms (“Board”) to deny parole violated
due process.

                                         2                                  06-56270